 

Exhibit 10.1

 

 

 

TAO BAO SHARE PURCHASE AGREEMENT

 

 

by and among

 

YAHOO! INC.,

 

SOFTBANK CORP.

 

and

 

SB TB Holding Limited

 

 

Dated as of August •, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Sale and Purchase of the Shares

 

 

 

 

 

1.1 Sale and Purchase of the Shares

 

 

 

 

 

1.2 Closing

 

 

 

 

2.

Representations and Warranties of the SOFTBANK Entities

 

 

 

 

 

2.1 Authorization, etc.

 

 

 

 

 

2.2 Title to Shares

 

 

 

 

 

2.3 No Conflicts, etc.

 

 

 

 

 

2.4 Corporate Status

 

 

 

 

 

2.5 Consents

 

 

 

 

 

2.6 Taxes

 

 

 

 

 

2.7 Survival of Representations and Warranties

 

 

 

 

3.

Representations and Warranties of Yahoo!

 

 

 

 

 

3.1 Authorization, etc.

 

 

 

 

 

3.2 No Conflicts, etc.

 

 

 

 

 

3.3 Corporate Status

 

 

 

 

 

3.4 Consents

 

 

 

 

 

3.5 Survival of Representations and Warranties of Yahoo!

 

 

 

 

4.

Covenants of the SOFTBANK Entities

 

 

 

 

 

4.1 Further Actions

 

 

 

 

 

4.2 Payment of Taxes

 

 

 

 

 

4.3 Further Assurances

 

 

 

 

5.

Covenants of Yahoo!

 

 

 

 

 

5.1 Further Actions

 

 

 

 

 

5.2 Further Assurances

 

 

 

 

6.

Covenants of Yahoo! and the SOFTBANK Entities

 

 

 

 

 

6.1 Confidentiality

 

 

 

 

 

6.2 Publicity

 

 

 

 

7.

Conditions Precedent

 

 

 

 

 

7.1 Conditions to Obligations of Each Party

 

 

 

 

 

7.1.1. No Injunction, etc.

 

 

 

 

 

7.1.2. Other Transactions

 

 

i

--------------------------------------------------------------------------------


 

 

7.2 Conditions to Obligations of Yahoo!

 

 

 

 

 

7.2.1. Representations, Performance

 

 

 

 

 

7.2.2. Corporate and Other Proceedings

 

 

 

 

 

7.3 Conditions to Obligations of the SOFTBANK Entities

 

 

 

 

 

7.3.1. Representations, Performance, etc

 

 

 

 

8.

Termination

 

 

 

 

 

8.1 Termination

 

 

 

 

 

8.2 Effect of Termination

 

 

 

 

9.

Definitions

 

 

 

 

 

9.1 Terms Generally

 

 

 

 

 

9.2 Certain Terms

 

 

 

 

10.

Miscellaneous

 

 

 

 

 

10.1 Expenses

 

 

 

 

 

10.2 Notices

 

 

 

 

 

10.3 Governing Law and Dispute Resolution

 

 

 

 

 

10.4 Binding Effect

 

 

 

 

 

10.5 Assignment

 

 

 

 

 

10.6 Third Party Beneficiaries

 

 

 

 

 

10.7 Amendment; Waivers, etc.

 

 

 

 

 

10.8 Entire Agreement

 

 

 

 

 

10.9 Severability

 

 

 

 

 

10.10 Headings

 

 

 

 

 

10.11 Counterparts

 

 

ii

--------------------------------------------------------------------------------


 

TAO BAO SHARE PURCHASE AGREEMENT

 

This TAO BAO SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of August •,
2005, is entered into by and among Yahoo! Inc. (“Yahoo!”), a Delaware
corporation, SOFTBANK CORP., a Japanese corporation (“SOFTBANK”) and SB TB
Holding Limited, a Cayman Islands exempted limited liability company and a
wholly-owned subsidiary of SOFTBANK (“Newco, and, together with SOFTBANK, the
“SOFTBANK Entities”).

 

W I T N E S S E T H:

 

WHEREAS, Newco holds 4,500,000 issued and outstanding ordinary shares of Tao Bao
Holding Limited (“Tao Bao”), a Cayman Islands exempted limited liability
company, par value US$0.01 (the “Shares”);

 

WHEREAS, SOFTBANK desires that Newco sell all of the Shares to Yahoo!, and
Yahoo! wishes to purchase such Shares from Newco, on the terms and conditions
and for the consideration described in this Agreement; and

 

WHEREAS, it is a condition precedent to the consummation of the transactions
contemplated by the Stock Purchase and Contribution Agreement entered into by
and between Yahoo! and Alibaba.com Corporation (“Alibaba”), a Cayman Islands
exempted limited liability company (the “Stock Purchase and Contribution
Agreement; capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to them in the Stock Purchase and Contribution
Agreement) that this Agreement be executed by the parties hereto and the
purchase and sale of Shares contemplated hereby be consummated on or prior to
the Closing Date.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and of the mutual benefits to be
derived herefrom, the parties hereto agree as follows:

 

1.                                       Sale and Purchase of the Shares.

 

1.1  Sale and Purchase of the Shares.  Subject to the terms and conditions
hereof, Newco will sell to Yahoo!, and Yahoo! will purchase from Newco, the
Shares at a price of US$80.00 per share, for an aggregate purchase price of
US$360,000,000 (the “Purchase Price”), payable in cash at the Closing in the
manner set forth in Section 1.2.

 

1.2  Closing.  The closing of the sale and purchase of the Shares contemplated
by Section 1.1 (the “Closing”) shall take place at a location to be agreed upon
by Yahoo!, SOFTBANK and Alibaba on the Closing Date as soon as practicable
following the satisfaction or waiver of the conditions precedent set forth in
Section 7 of this Agreement which shall be the same date as the closing date of
the Stock Purchase and Contribution Agreement (the “Closing Date”).  At the
Closing:

 

--------------------------------------------------------------------------------


 

(A)  NEWCO (OR SOFTBANK ACTING ON BEHALF OF NEWCO) WILL DELIVER OR CAUSE TO BE
DELIVERED TO YAHOO!, FREE AND CLEAR OF ANY LIEN, ONE OR MORE CERTIFICATES
REPRESENTING THE SHARES THAT YAHOO! IS ENTITLED TO RECEIVE FROM NEWCO, DULY
ENDORSED OR ACCOMPANIED BY STOCK POWERS OR OTHER INSTRUMENTS OF TRANSFER DULY
EXECUTED FOR TRANSFER TO YAHOO! TOGETHER WITH ANY TAX OR TRANSFER STAMPS OR
OTHER DOCUMENTS OR ACTIONS NECESSARY TO ACCOMPLISH THE FOREGOING;

 

(B)  YAHOO! WILL PAY NEWCO AN AMOUNT EQUAL TO THE PURCHASE PRICE, BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF NEWCO DESIGNATED IN
WRITING TO YAHOO! AT LEAST THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE; AND

 

(C)  THE SOFTBANK ENTITIES WILL DELIVER OR WILL CAUSE TO BE DELIVERED TO YAHOO!
A CERTIFIED COPY OF THE REGISTER OF MEMBERS (THE “REGISTER OF MEMBERS”) OF TAO
BAO EVIDENCING THE PURCHASE OF THE SHARES BY YAHOO! FROM NEWCO IN ACCORDANCE
WITH THIS AGREEMENT.

 

2.                                       Representations and Warranties of the
SOFTBANK Entities.

 

The SOFTBANK Entities jointly and severally represent and warrant to Yahoo! as
follows, as of the date hereof and as of the Closing Date:

 

2.1  Authorization, etc.  Each SOFTBANK Entity has full power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the purchase and sale of Shares contemplated
hereby.  The execution, delivery and performance of this Agreement by each
SOFTBANK Entity, and the consummation of the purchase and sale of Shares
contemplated hereby, have been duly authorized by all requisite corporate action
of such party.  Each SOFTBANK Entity has duly executed and delivered this
Agreement.  This Agreement constitutes the legal, valid and binding obligation
of each SOFTBANK Entity enforceable against each SOFTBANK Entity in accordance
with its terms.

 

2.2  Title to Shares. As of Closing, Newco owns, legally and beneficially, all
of the Shares.  Upon the delivery of and payment for such Shares at the Closing
as provided for in this Agreement, Yahoo! will acquire good and valid title to
all of the Shares free and clear of any Lien.

 

2.3  No Conflicts, etc.  The execution, delivery and performance of this
Agreement by each SOFTBANK Entity, and the consummation of the purchase and sale
of Shares contemplated hereby, do not and will not conflict with, contravene,
result in a violation or breach of or default under (with or without the giving
of notice or the lapse of time or both), create in any other Person a right or
claim of termination or amendment, or require modification, acceleration or
cancellation of, or result in the creation of any Lien (or any obligation to
create any Lien) upon any of the properties or assets of any SOFTBANK Entity
under, (a) any Law applicable to any SOFTBANK Entity or any of its properties or
assets, (b) any provision of any of the Organizational Documents of such
SOFTBANK Entity or (c) any Contract, or any other agreement or instrument to
which any SOFTBANK Entity is a party or by which any of its properties or assets
may be bound except, in the case of each of clauses (a), (b) and (c), as would
not reasonably be expected to prevent or materially impair or delay the ability
of any SOFTBANK Entity to sell its Shares and otherwise fulfill its obligations
under this Agreement.

 

2

--------------------------------------------------------------------------------


 


2.4  CORPORATE STATUS.


 

(A)  SOFTBANK.  SOFTBANK IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING
UNDER THE LAWS OF JAPAN, AND HAS FULL POWER AND AUTHORITY TO, CONDUCT ITS
BUSINESS AND TO OWN OR LEASE AND TO OPERATE ITS PROPERTIES AS AND IN THE PLACES
WHERE SUCH BUSINESS IS CONDUCTED AND SUCH PROPERTIES ARE OWNED, LEASED OR
OPERATED.

 

(B)  NEWCO.  NEWCO IS A CAYMAN ISLANDS EXEMPTED LIMITED LIABILITY COMPANY, DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE CAYMAN
ISLANDS.  NEWCO IS A WHOLLY OWNED SUBSIDIARY OF SOFTBANK, AND HAS FULL POWER AND
AUTHORITY TO, CONDUCT ITS BUSINESS AND TO OWN OR LEASE AND TO OPERATE ITS
PROPERTIES AS AND IN THE PLACES WHERE SUCH BUSINESS IS CONDUCTED AND SUCH 
PROPERTIES ARE OWNED, LEASED OR OPERATED.

 

2.5  Consents.  All Governmental Approvals or other Consents required to be
obtained by each SOFTBANK Entity in connection with the execution and delivery
of this Agreement and the consummation of the purchase and sale of Shares
contemplated hereby have been obtained.

 

2.6  Taxes.  SOFTBANK hereby acknowledges and represents that Yahoo! will not be
required pursuant to any applicable Law in Japan to pay any Taxes or to act as
withholding agent for Taxes due from any SOFTBANK Entity to any Governmental
Authority in Japan in connection with the consummation of the purchase and sale
of Shares contemplated by this Agreement.

 

2.7  Survival of Representations and Warranties.  Each of the  representations
and warranties of the SOFTBANK Entities in this Agreement or in any schedule,
instrument or other document delivered pursuant to this Agreement shall survive
the Closing Date and shall continue in force thereafter.

 

3.                                       Representations and Warranties of
Yahoo!.  Yahoo! represents and warrants to the SOFTBANK Entities as follows, as
of the date hereof and as of the Closing Date:

 

3.1                                 Authorization, etc.  Yahoo! has full
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the purchase and sale of Shares
contemplated hereby.  The execution, delivery and performance of this Agreement
by Yahoo!, and the consummation of the purchase and sale of Shares contemplated
hereby, have been duly authorized by all requisite corporate action of Yahoo!. 
Yahoo! has duly executed and delivered this Agreement.  This Agreement
constitutes the legal, valid and binding obligation of Yahoo!, enforceable
against Yahoo! in accordance with its terms.

 

3.2  No Conflicts, etc.  The execution, delivery and performance of this
Agreement by Yahoo!, and the consummation of the purchase and sale of Shares
contemplated hereby, do not and will not conflict with, contravene, result in a
violation or breach of or default under (with or without the giving of notice or
the lapse of time, or both), create in any other Person a right or claim of
termination or amendment, or require modification, acceleration or cancellation
of, or result in or require the creation of any Lien (or any obligation to
create any Lien) upon any of the properties or assets of Yahoo! under (a) any
Law applicable to Yahoo! or

 

3

--------------------------------------------------------------------------------


 

any of its properties or assets, (b) any provision of any of the Organizational
Documents of Yahoo!, or (c) any Contract, or any other agreement or instrument
to which Yahoo! is a party or by which its properties or assets may be bound
except, in the case of each of clauses (a), (b) and (c), as would not reasonably
be expected to prevent or materially impair or delay the ability of Yahoo! to
purchase the Shares and otherwise fulfill its obligations under this Agreement.

 

3.3  Corporate Status.  Yahoo! is an exempted limited liability company duly
organized, validly existing and in good standing under the laws of the Cayman
Islands and has full power and authority to conduct its business and to own or
lease and to operate its properties as and in the place where such business is
conducted and such properties are owned, leased or operated.

 

3.4  Consents.  All Governmental Approvals or other Consents required to be
obtained by Yahoo! in connection with the execution and delivery of this
Agreement and the consummation of the purchase and sale of Shares contemplated
hereby have been obtained.

 

3.5  Survival of Representations and Warranties of Yahoo!.  Each of the 
representations and warranties of Yahoo! in this Agreement or in any schedule,
instrument or other document delivered pursuant to this Agreement shall survive
the Closing Date and shall continue in force thereafter.

 

4.                                       Covenants of the SOFTBANK Entities.

 


4.1  FURTHER ACTIONS.

 

(A)  EACH SOFTBANK ENTITY SHALL USE REASONABLE EFFORTS TO TAKE OR CAUSE TO BE
TAKEN ALL ACTIONS, AND TO DO OR CAUSE TO BE DONE ALL OTHER THINGS, NECESSARY,
PROPER OR ADVISABLE IN ORDER FOR SUCH SOFTBANK ENTITY TO FULFILL AND PERFORM ITS
OBLIGATIONS IN RESPECT OF THIS AGREEMENT, OR OTHERWISE TO CONSUMMATE AND MAKE
EFFECTIVE THE PURCHASE AND SALE OF SHARES CONTEMPLATED HEREBY.

 

(B)  EACH SOFTBANK ENTITY SHALL, AS PROMPTLY AS PRACTICABLE, (I) MAKE, OR CAUSE
TO BE MADE, ALL FILINGS AND SUBMISSIONS REQUIRED UNDER ANY LAW APPLICABLE TO
SUCH SOFTBANK ENTITY, AND GIVE SUCH REASONABLE UNDERTAKINGS AS MAY BE REQUIRED
IN CONNECTION THEREWITH, AND (II) USE REASONABLE EFFORTS TO OBTAIN OR MAKE, OR
CAUSE TO BE OBTAINED OR MADE, ALL GOVERNMENTAL APPROVALS AND CONSENTS NECESSARY
TO BE OBTAINED OR MADE BY SUCH SOFTBANK ENTITY, IN EACH CASE IN CONNECTION WITH
THIS AGREEMENT OR THE CONSUMMATION OF THE PURCHASE AND SALE OF SHARES
CONTEMPLATED HEREBY.

 

(C)  EACH SOFTBANK ENTITY SHALL COORDINATE AND COOPERATE WITH YAHOO! IN
EXCHANGING SUCH INFORMATION AND SUPPLYING SUCH REASONABLE ASSISTANCE AS MAY BE
REASONABLY REQUESTED BY YAHOO! IN CONNECTION WITH THE FILINGS AND OTHER ACTIONS
CONTEMPLATED BY SECTION 5.1.

 

(D)  AT ALL TIMES PRIOR TO THE CLOSING DATE, EACH SOFTBANK ENTITY SHALL PROMPTLY
NOTIFY YAHOO! IN WRITING OF ANY FACT, CONDITION, EVENT OR OCCURRENCE THAT COULD

 

4

--------------------------------------------------------------------------------


 

REASONABLY BE EXPECTED TO RESULT IN THE FAILURE OF ANY OF THE CONDITIONS
CONTAINED IN SECTIONS 7.1 AND 7.2 TO BE SATISFIED, PROMPTLY UPON BECOMING AWARE
OF THE SAME.

 

4.2  Payment of Taxes.  SOFTBANK shall pay all Taxes due or payable to any
Governmental Authority in Japan incurred or to be incurred in connection with
the sale and transfer of the Shares by Newco to Yahoo! hereunder and in
connection with any sale and transfer of the Shares to Newco by SOFTBANK. 
SOFTBANK shall pay all Taxes due or payable to any Governmental Authority in
connection with Yahoo!’s contribution to Alibaba of the Tao Bao Shares pursuant
to the Stock Purchase and Contribution Agreement.

 

4.3  Further Assurances.  Following the Closing Date, each SOFTBANK Entity
shall, from time to time, execute and deliver such additional instruments,
documents, conveyances or assurances and take such other actions as shall be
necessary, or otherwise reasonably be requested by Yahoo!, to confirm and assure
the rights and obligations provided for in this Agreement and render effective
the consummation of the purchase and sale of Shares contemplated hereby, or
otherwise to carry out the intent and purposes of this Agreement (which include
the transfer by Newco to Yahoo! of the ownership and intended benefits of the
Shares in the manner contemplated by Section 1.2).

 

5.                                       Covenants of Yahoo!.

 


5.1  FURTHER ACTIONS.


 

(A)  YAHOO! SHALL USE REASONABLE EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL
ACTIONS, AND TO DO OR CAUSE TO BE DONE ALL OTHER THINGS, NECESSARY, PROPER OR
ADVISABLE IN ORDER FOR YAHOO! TO FULFILL AND PERFORM ITS OBLIGATIONS IN RESPECT
OF THIS AGREEMENT, OR OTHERWISE TO CONSUMMATE AND MAKE EFFECTIVE THE PURCHASE
AND SALE OF SHARES CONTEMPLATED HEREBY.

 

(B)  YAHOO! SHALL, AS PROMPTLY AS PRACTICABLE, (I) MAKE, OR CAUSE TO BE MADE,
ALL NOTICES, FILINGS AND SUBMISSIONS REQUIRED UNDER ANY LAW APPLICABLE TO
YAHOO!, AND GIVE SUCH REASONABLE UNDERTAKINGS AS MAY BE REQUIRED IN CONNECTION
THEREWITH, AND (II) USE REASONABLE EFFORTS TO OBTAIN OR MAKE, OR CAUSE TO BE
OBTAINED OR MADE, ALL GOVERNMENTAL APPROVALS AND CONSENTS NECESSARY TO BE
OBTAINED OR MADE BY YAHOO!, IN EACH CASE IN CONNECTION WITH THIS AGREEMENT OR
THE CONSUMMATION OF THE PURCHASE AND SALE OF SHARES CONTEMPLATED HEREBY.

 

(C)  YAHOO! SHALL COORDINATE AND COOPERATE WITH SOFTBANK IN EXCHANGING SUCH
INFORMATION AND SUPPLYING SUCH REASONABLE ASSISTANCE AS MAY BE REASONABLY
REQUESTED BY SOFTBANK IN CONNECTION WITH THE FILINGS AND OTHER ACTIONS
CONTEMPLATED BY SECTION 4.1.

 

(D)  AT ALL TIMES PRIOR TO THE CLOSING DATE, YAHOO! SHALL PROMPTLY NOTIFY EACH
SOFTBANK ENTITY IN WRITING OF ANY FACT, CONDITION, EVENT OR OCCURRENCE THAT
COULD REASONABLY BE EXPECTED TO RESULT IN THE FAILURE OF ANY OF THE CONDITIONS
CONTAINED IN SECTIONS 7.1 AND 7.3 TO BE SATISFIED, PROMPTLY UPON BECOMING AWARE
OF THE SAME.

 

5.2  Further Assurances.  Following the Closing Date, Yahoo! shall from time to
time, execute and deliver such additional instruments, documents, conveyances or
assurances and take such other actions as shall be necessary, or otherwise
reasonably be requested by

 

5

--------------------------------------------------------------------------------


 

SOFTBANK, to confirm and assure the rights and obligations provided for in this
Agreement and render effective the consummation of the purchase and sale of
Shares contemplated hereby, or otherwise to carry out the intent and purposes of
this Agreement.

 

6.                                       Covenants of Yahoo! and the SOFTBANK
Entities.

 

6.1  Confidentiality.  Each party shall maintain the confidentiality of
Confidential Information in accordance with procedures adopted by such party in
good faith to protect confidential information of third parties delivered to
such party, provided that such party may deliver or disclose Confidential
Information to (i) such party’s representatives, Affiliates, shareholders,
limited partners, members of its investment committees, advisory committees, and
similar bodies, and Persons related thereto, who are informed of the
confidentiality obligations of this Section 6.1, (ii) any Governmental Authority
having jurisdiction over such party to the extent required by applicable Law or
(iii) any other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any Law applicable to such party, or
(B) in response to any subpoena or other legal process, provided that, in the
cases of clauses (ii) and (iii) above, the disclosing party shall provide each
other party with prompt written notice thereof so that the appropriate party may
seek (with the cooperation and reasonable efforts of the disclosing party) a
protective order, confidential treatment or other appropriate remedy, and in any
event shall furnish only that portion of the information which is reasonably
necessary for the purpose at hand and shall exercise reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded such
information to the extent reasonably requested by any other party.

 

6.2  Publicity.  Except as may be required by applicable Law, none of the
parties hereto shall issue a publicity release or announcement or otherwise make
any public disclosure concerning this Agreement or the purchase and sale of
Shares contemplated hereby or the Other Transactions, without prior written
approval of Yahoo! and SOFTBANK.  If any announcement is required by applicable
Law to be made by any party hereto, prior to making such announcement such party
will deliver a draft of such announcement to the other parties and shall give
the other parties an opportunity to comment thereon.

 

7.                                       Conditions Precedent.

 

7.1  Conditions to Obligations of Each Party.  The obligations of each party to
consummate the purchase and sale of Shares contemplated hereby shall be subject
to the fulfillment on or prior to the Closing Date of the following conditions:

 

7.1.1.  No Injunction, etc.  Consummation of the purchase and sale of Shares
contemplated hereby shall not have been restrained, enjoined or otherwise
prohibited or made illegal by any applicable Law, including any order,
injunction, decree or judgment of any court or other Governmental Authority in
any material respect; and no such Law that would have such an effect shall have
been promulgated, entered, issued or determined by any court or other
Governmental Authority to be applicable to this Agreement.  No action or
proceeding shall be pending or threatened by any Governmental Authority on the
Closing Date before any court or other Governmental Authority to restrain,
enjoin or otherwise prevent the consummation of the purchase and sale of Shares
contemplated hereby in any material respect.

 

6

--------------------------------------------------------------------------------


 

7.1.2.  Other Transactions.  The Other Transactions shall have been consummated
on or prior to the Closing Date.

 

7.2  Conditions to Obligations of Yahoo!.  The obligation of Yahoo! to
consummate the purchase and sale of Shares contemplated hereby shall be subject
to the fulfillment on or prior to the Closing Date of the following additional
conditions, which each SOFTBANK Entity agrees to cause to be fulfilled:

 


7.2.1.  REPRESENTATIONS, PERFORMANCE.


 

(A)  THE REPRESENTATIONS AND WARRANTIES OF THE SOFTBANK ENTITIES CONTAINED IN
SECTION 2 (I) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF
THE DATE HEREOF, (II) SHALL BE REPEATED AND SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH
MADE ON AND AS OF THE CLOSING DATE, EXCEPT IN THE CASE OF EACH OF CLAUSES
(I) AND (II) AS WOULD NOT REASONABLY BE EXPECTED TO PREVENT OR MATERIALLY IMPAIR
OR DELAY THE ABILITY OF ANY SOFTBANK ENTITY TO SELL ITS SHARES AND OTHERWISE
FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

(B)  EACH SOFTBANK ENTITY SHALL HAVE IN ALL MATERIAL RESPECTS DULY PERFORMED AND
COMPLIED WITH ALL AGREEMENTS, COVENANTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY SUCH SOFTBANK ENTITY PRIOR TO OR
ON THE CLOSING DATE, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO PREVENT OR
MATERIALLY IMPAIR OR DELAY THE ABILITY OF ANY SOFTBANK ENTITY TO SELL ITS SHARES
AND OTHERWISE FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

7.2.2.  Corporate and Other Proceedings.  All corporate, partnership and other
proceedings of each SOFTBANK Entity in connection with the purchase and sale of
Shares contemplated by this Agreement, and all documents and instruments
incident thereto, shall be satisfactory in form and substance to Yahoo! and its
counsel in their reasonable judgment, and Yahoo! and its counsel shall have
received all such documents and instruments, or copies thereof, certified if
requested, as may be reasonably requested.

 

7.3  Conditions to Obligations of the SOFTBANK Entities.  The obligation of each
SOFTBANK Entity to consummate the purchase and sale of Shares contemplated
hereby shall be subject to the fulfillment, on or prior to the Closing Date, of
the following additional conditions, which Yahoo! agrees to cause to be
fulfilled:

 

7.3.1.  Representations, Performance, etc.

 

(A)  THE REPRESENTATIONS AND WARRANTIES OF YAHOO! CONTAINED IN SECTION 3
(I) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF THE DATE
HEREOF, (II) SHALL BE REPEATED AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT
AND AS OF SUCH TIME, EXCEPT IN THE CASE OF EACH OF CLAUSES (I) AND (II) AS WOULD
NOT REASONABLY BE EXPECTED TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE ABILITY
OF YAHOO! TO PURCHASE THE SHARES AND OTHERWISE FULFILL ITS OBLIGATIONS UNDER
THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

(B)  YAHOO! SHALL HAVE IN ALL MATERIAL RESPECTS DULY PERFORMED AND COMPLIED WITH
ALL AGREEMENTS, COVENANTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT PRIOR TO OR ON THE CLOSING DATE, EXCEPT AS
WOULD NOT REASONABLY BE EXPECTED TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE
ABILITY OF YAHOO! TO PURCHASE THE SHARES AND OTHERWISE FULFILL ITS OBLIGATIONS
UNDER THIS AGREEMENT.

 

8.                                       Termination.

 

8.1  Termination.  This Agreement may be terminated at any time prior to the
Closing Date:

 

(A)  BY THE WRITTEN AGREEMENT OF YAHOO! AND SOFTBANK;

 

(B)  BY SOFTBANK OR YAHOO! BY WRITTEN NOTICE TO THE OTHER PARTY IF THE STOCK
PURCHASE AND CONTRIBUTION AGREEMENT SHALL HAVE TERMINATED IN ACCORDANCE WITH ITS
TERMS; OR

 

(C)  BY YAHOO! IF THERE SHALL HAVE BEEN A MATERIAL BREACH OF ANY COVENANT OR
AGREEMENT ON THE PART OF THE SOFTBANK ENTITIES CONTAINED IN THIS AGREEMENT SUCH
THAT THE CONDITION SET FORTH IN SECTION 7.2.1(A) AND 7.2.1(B) WOULD NOT BE
SATISFIED AND WHICH SHALL NOT HAVE BEEN CURED WITHIN 30 DAYS FOLLOWING WRITTEN
NOTICE OF SUCH BREACH; PROVIDED THAT YAHOO! SHALL NOT HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 8.1(C) IF YAHOO! IS THEN IN
MATERIAL BREACH OF ANY OF ITS COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT SUCH THAT THE CLOSING CONDITION SET FORTH IN SECTION 7.2.1(A) OR
7.2.1(B) WOULD NOT BE SATISFIED; OR

 

(D)  BY SOFTBANK IF THERE SHALL HAVE BEEN A MATERIAL BREACH OF ANY COVENANT OR
AGREEMENT ON THE PART OF YAHOO! CONTAINED IN THIS AGREEMENT SUCH THAT THE
CONDITION SET FORTH IN SECTION 7.3.1(A) AND 7.3.1(B) WOULD NOT BE SATISFIED AND
WHICH SHALL NOT HAVE BEEN CURED WITHIN 30 DAYS FOLLOWING WRITTEN NOTICE OF SUCH
BREACH; PROVIDED THAT SOFTBANK SHALL NOT HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 8.1(D) IF ANY SOFTBANK ENTITY IS THEN IN
MATERIAL BREACH OF ANY OF ITS COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT SUCH THAT THE CLOSING CONDITION SET FORTH IN SECTION 7.2.1(A) OR
7.2.1(B) WOULD NOT BE SATISFIED.

 

8.2  Effect of Termination.  In the event of the termination of this Agreement
pursuant to the provisions of Section 8.1, this Agreement shall become void and
have no effect, without any liability to any Person in respect hereof or of the
purchase and sale of Shares contemplated hereby on the part of any party hereto,
or any of its directors, officers, representatives, stockholders or Affiliates,
except as specified in Sections 4.2, 6.1, 6.2, 8.2, 10.1 and 10.3 and except for
any liability resulting from such party’s breach of this Agreement prior
thereto.

 

8

--------------------------------------------------------------------------------


 

9.                                       Definitions.

 

9.1  Terms Generally.  The words “hereby,” “herein,” “hereof,” “hereunder” and
words of similar import refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which such word appears.  All
references herein to Sections shall be deemed references to Sections of this
Agreement unless the context shall otherwise require.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The definitions given for terms in this Section 9 and elsewhere in
this Agreement shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  Except as otherwise
expressly provided herein, all references to “dollars” or “US$” shall be deemed
references to the lawful money of the United States of America.

 

9.2  Certain Terms.  Whenever used in this Agreement, the following terms shall
have the respective meanings given to them below or in the Sections indicated
below:

 

Affiliate:  of a Person means a Person that directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first Person, including but not limited to a Subsidiary of the first
Person, a Person of which the first Person is a Subsidiary, or another
Subsidiary of a Person of which the first Person is also a Subsidiary. 
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

 

Agreement:  as defined in the first paragraph of this Agreement.

 

Alibaba:  as defined in the recitals of this Agreement.

 

Business Day:  any day that is not a Saturday, Sunday or other day on which
banks are required or authorized by Law to be closed in New York, Beijing, Hong
Kong, or Tokyo.

 

Claimant:  as defined in Section 10.3(b).

 

Closing:  as defined in Section 1.2.

 

Closing Date: as defined in Section 1.2.

 

Confidential Information:  information regarding this Agreement and the Other
Transaction Agreements including the terms, status and existence thereof,
provided that such Confidential Information does not include information that
(a) was publicly known or otherwise known to such receiving party prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by such receiving party or any Person acting on such party’s behalf,
or (c) otherwise becomes known to such receiving party other than through
disclosure by the delivering party or any Person with a duty to keep such
information confidential.

 

9

--------------------------------------------------------------------------------


 

Consent:  any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, certificate, exemption, order,
registration, declaration, filing, report or notice of, with or to any Person.

 

Contract:  all loan agreements, indentures, letters of credit (including related
letter of credit applications and reimbursement obligations), mortgages,
security agreements, pledge agreements, deeds of trust, bonds, notes,
guarantees, surety obligations, warranties, licenses, franchises, permits,
powers of attorney, purchase orders, leases, and other agreements, contracts,
instruments, obligations, offers, commitments, arrangements and understandings,
written or oral.

 

Governmental Approval:  any Consent of, with or to any Governmental Authority.

 

Governmental Authority:  any nation or government, any state or other political
subdivision thereof; any entity, authority or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any government authority, agency,
department, board, commission or instrumentality of any nation or any political
subdivision thereof; any court, tribunal or arbitrator; and any self-regulatory
organization.

 

ICC:  as defined in Section 10.3(b).

 

Law:  all applicable provisions of all (a) constitutions, treaties, statutes,
laws, codes, rules, regulations, ordinances or orders of any Governmental
Authority, (b) Governmental Approvals and (c) orders, decisions, injunctions,
judgments, awards and decrees of or agreements with any Governmental Authority.

 

Lien:  any mortgage, pledge, deed of trust, hypothecation, right of others,
claim, security interest, encumbrance, burden, title defect, title retention
agreement, lease, sublease, license, occupancy agreement, easement, covenant,
condition, encroachment, voting trust agreement, interest, option, right of
first offer, negotiation or refusal, proxy, lien, charge or other restrictions
or limitations of any nature whatsoever, including but not limited to such Liens
as may arise under any Contract.

 

Newco: as defined in the first paragraph of this Agreement.

 

Organizational Documents:  as to any Person, its certificate or articles of
incorporation, by-laws and other organizational documents.

 

Other Transaction Agreements:  the Stock Purchase and Contribution Agreement
between Yahoo! and Alibaba, dated as of August 10, 2005 and the Ancillary
Agreements (as defined therein and excluding this Agreement).

 

Other Transactions:  the transactions contemplated by the Other Transaction
Agreements.

 

Person:  any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

 

10

--------------------------------------------------------------------------------


 

Purchase Price:  as defined in Section 1.1.

 

Register of Members:  as defined in Section 1.2.

 

Request:  as defined in Section 10.3(b).

 

Respondent:  as defined in Section 10.3(b).

 

Shares:  as defined in the recitals of this Agreement.

 

Subsidiaries: each corporation or other Person in which a Person owns or
controls, directly or indirectly, share capital or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

 

SOFTBANK:  as defined in the first paragraph of this Agreement.

 

SOFTBANK Entities: as defined in the first paragraph of this Agreement.

 

Tax:  any federal, state, local or foreign income, alternative, minimum,
accumulated earnings, personal holding company, franchise, share capital,
profits, windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance, environmental,
real property, personal property, ad valorem, occupancy, license, occupation,
employment, payroll, social security, disability, unemployment, workers’
compensation, withholding, estimated or other similar tax, duty, fee, assessment
or other governmental charge or deficiencies thereof (including all interest and
penalties thereon and additions thereto).

 

Tao Bao:  as defined in the recitals of this Agreement.

 

Yahoo!:  as defined in the first paragraph of this Agreement.

 

10.                                 Miscellaneous.

 

10.1  Expenses.  Except as set forth below in this Section 10.1 or as otherwise
specifically provided for in this Agreement, each SOFTBANK Entity, on the one
hand, and Yahoo!, on the other hand, shall bear their respective expenses, costs
and fees (including attorneys’ fees) in connection with the purchase and sale of
Shares contemplated hereby, including the preparation, execution and delivery of
this Agreement and compliance herewith, whether or not the purchase and sale of
Shares contemplated hereby shall be consummated; provided that for the avoidance
of doubt, any Tax or other expense associated with the transfer of Shares
contemplated hereby shall be borne solely by the SOFTBANK Entities.

 

11

--------------------------------------------------------------------------------


 

10.2  Notices.  All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) sent by
next-day or overnight mail or delivery or (c) sent by facsimile, as follows:

 

(I)  IF TO YAHOO!,

 

Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

Fax: +1-408-349-3301

Telephone: +1-408-349-3300

Attention: General Counsel

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Suite 1100

Palo Alto, CA 94301

Fax: +1-650-470-4570

Telephone: +1-650-470-4500

Attention: Kenton J. King

 

(II) IF TO SOFTBANK,

 

SOFTBANK CORP.

1-9-1, Higashi-Shimbashi Minato-ku

Tokyo, 105-7303 Japan

Fax:

+81-3-6215-5001

Telephone:

+81-3-6889-2270

Attention:

Finance Department

 

with a copy to:

 

Morrison & Foerster LLP

AIG Building, 11th Floor

1-3, Marunouchi 1 chome

Chiyoda-ku, Tokyo 100-0005

Japan

Fax: +81-3-3214-6512

Telephone: +81-3-3214-6522

Attention: Kenneth A. Siegel

 

12

--------------------------------------------------------------------------------


 

(III) IF TO NEWCO,

 

SB TB Holding Limited

c/o SOFTBANK CORP.

1-9-1, Higashi-Shimbashi Minato-ku

Tokyo, 105-7303 Japan

Fax:

+81-3-6215-5001

Telephone:

+81-3-6889-2270

Attention:

Finance Department

 

with a copy to:

 

Morrison & Foerster LLP

AIG Building, 11th Floor

1-3, Marunouchi 1 chome

Chiyoda-ku, Tokyo 100-0005

Japan

Fax: +81-3-3214-6512

Telephone: +81-3-3214-6522

Attention: Kenneth A. Siegel

 

or, in each case, at such other address as may be specified in writing to the
other parties hereto in accordance with this Section 10.2.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (i) if by personal delivery on the day after such
delivery, (ii) if by next-day or overnight mail or delivery, on the day
delivered, (iii) if by facsimile, on the next day following the day on which
such facsimile was sent, provided that a copy is also sent by another method
described herein.

 


10.3  GOVERNING LAW AND DISPUTE RESOLUTION.


 

(A)  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK.

 

(B)  DISPUTE RESOLUTION

 

(I)  ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY HEREOF,
SHALL BE FINALLY SETTLED EXCLUSIVELY BY ARBITRATION.  THE ARBITRATION SHALL BE
CONDUCTED IN ACCORDANCE WITH THE RULES OF THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “ICC”) IN EFFECT AT THE TIME OF THE ARBITRATION, EXCEPT AS THEY MAY BE
MODIFIED BY MUTUAL AGREEMENT OF THE PARTIES.  THE SEAT OF THE ARBITRATION SHALL
BE SINGAPORE, PROVIDED, THAT, THE ARBITRATORS MAY HOLD HEARINGS IN SUCH OTHER
LOCATIONS AS THE ARBITRATORS DETERMINE TO BE MOST CONVENIENT AND EFFICIENT FOR
ALL OF THE PARTIES TO SUCH ARBITRATION UNDER THE CIRCUMSTANCES.  THE ARBITRATION
SHALL BE CONDUCTED IN THE ENGLISH LANGUAGE.

 

(II)  THE ARBITRATION SHALL BE CONDUCTED BY THREE ARBITRATORS.  THE PARTY (OR
THE PARTIES, ACTING JOINTLY, IF THERE ARE MORE THAN ONE) INITIATING ARBITRATION
(THE “CLAIMANT”) SHALL APPOINT AN ARBITRATOR IN ITS REQUEST FOR ARBITRATION (THE
“REQUEST”).  THE OTHER PARTY (OR THE OTHER

 

13

--------------------------------------------------------------------------------


 

PARTIES, ACTING JOINTLY, IF THERE ARE MORE THAN ONE) TO THE ARBITRATION (THE
“RESPONDENT”) SHALL APPOINT AN ARBITRATOR WITHIN 30 DAYS OF RECEIPT OF THE
REQUEST AND SHALL NOTIFY THE CLAIMANT OF SUCH APPOINTMENT IN WRITING.  IF WITHIN
30 DAYS OF RECEIPT OF THE REQUEST BY THE RESPONDENT, EITHER PARTY HAS NOT
APPOINTED AN ARBITRATOR, THEN THAT ARBITRATOR SHALL BE APPOINTED BY THE ICC. 
THE FIRST TWO ARBITRATORS APPOINTED IN ACCORDANCE WITH THIS PROVISION SHALL
APPOINT A THIRD ARBITRATOR WITHIN 30 DAYS AFTER THE RESPONDENT HAS NOTIFIED
CLAIMANT OF THE APPOINTMENT OF THE RESPONDENT’S ARBITRATOR OR, IN THE EVENT OF A
FAILURE BY A PARTY TO APPOINT, WITHIN 30 DAYS AFTER THE ICC HAS NOTIFIED THE
PARTIES AND ANY ARBITRATOR ALREADY APPOINTED OF THE APPOINTMENT OF AN ARBITRATOR
ON BEHALF OF THE PARTY FAILING TO APPOINT.  WHEN THE THIRD ARBITRATOR HAS
ACCEPTED THE APPOINTMENT, THE TWO ARBITRATORS MAKING THE APPOINTMENT SHALL
PROMPTLY NOTIFY THE PARTIES OF THE APPOINTMENT.  IF THE FIRST TWO ARBITRATORS
APPOINTED FAIL TO APPOINT A THIRD ARBITRATOR OR SO TO NOTIFY THE PARTIES WITHIN
THE TIME PERIOD PRESCRIBED ABOVE, THEN THE ICC SHALL APPOINT THE THIRD
ARBITRATOR AND SHALL PROMPTLY NOTIFY THE PARTIES OF THE APPOINTMENT.  THE THIRD
ARBITRATOR SHALL ACT AS CHAIR OF THE TRIBUNAL.

 

(III)  THE ARBITRAL AWARD SHALL BE IN WRITING, STATE THE REASONS FOR THE AWARD,
AND BE FINAL AND BINDING ON THE PARTIES.  THE AWARD MAY INCLUDE AN AWARD OF
COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS.  IN ADDITION TO
MONETARY DAMAGES, THE ARBITRAL TRIBUNAL SHALL BE EMPOWERED TO AWARD EQUITABLE
RELIEF, INCLUDING, BUT NOT LIMITED TO, AN INJUNCTION AND SPECIFIC PERFORMANCE OF
ANY OBLIGATION UNDER THIS AGREEMENT.  THE ARBITRAL TRIBUNAL IS NOT EMPOWERED TO
AWARD DAMAGES IN EXCESS OF COMPENSATORY DAMAGES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES
WITH RESPECT TO ANY DISPUTE, EXCEPT INSOFAR AS A CLAIM IS FOR INDEMNIFICATION
FOR AN AWARD OF PUNITIVE DAMAGES AWARDED AGAINST A PARTY IN AN ACTION BROUGHT
AGAINST IT BY AN INDEPENDENT THIRD PARTY.  THE ARBITRAL TRIBUNAL SHALL BE
AUTHORIZED IN ITS DISCRETION TO GRANT PRE-AWARD AND POST-AWARD INTEREST AT
COMMERCIAL RATES.  ANY COSTS, FEES OR TAXES INCIDENT TO ENFORCING THE AWARD
SHALL, TO THE MAXIMUM EXTENT PERMITTED BY LAW, BE CHARGED AGAINST THE PARTY
RESISTING SUCH ENFORCEMENT.  JUDGMENT UPON THE AWARD MAY BE ENTERED BY ANY COURT
HAVING JURISDICTION THEREOF OR HAVING JURISDICTION OVER THE RELEVANT PARTY OR
ITS ASSETS.

 

(IV)  IN ORDER TO FACILITATE THE COMPREHENSIVE RESOLUTION OF RELATED DISPUTES,
AND UPON REQUEST OF ANY PARTY TO THE ARBITRATION PROCEEDING, THE ARBITRATION
TRIBUNAL MAY, WITHIN 90 DAYS OF ITS APPOINTMENT, CONSOLIDATE THE ARBITRATION
PROCEEDING WITH ANY OTHER ARBITRATION PROCEEDING INVOLVING ANY OF THE PARTIES
RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS.  THE
ARBITRATION TRIBUNAL SHALL NOT CONSOLIDATE SUCH ARBITRATIONS UNLESS IT
DETERMINES THAT (X) THERE ARE ISSUES OF FACT OR LAW COMMON TO THE PROCEEDINGS,
SO THAT A CONSOLIDATED PROCEEDING WOULD BE MORE EFFICIENT THAN SEPARATE
PROCEEDINGS, AND (Y) NO PARTY WOULD BE PREJUDICED AS A RESULT OF SUCH
CONSOLIDATION THROUGH UNDUE DELAY OR OTHERWISE.  IN THE EVENT OF DIFFERENT
RULINGS ON THIS QUESTION BY THE ARBITRATION TRIBUNAL CONSTITUTED HEREUNDER AND
ANY TRIBUNAL CONSTITUTED UNDER THE OTHER TRANSACTION AGREEMENTS, THE RULING OF
THE TRIBUNAL CONSTITUTED UNDER THIS AGREEMENT WILL GOVERN, AND THAT TRIBUNAL
WILL DECIDE ALL DISPUTES IN THE CONSOLIDATED PROCEEDING.

 

(V)  THE PARTIES AGREE THAT THE ARBITRATION SHALL BE KEPT CONFIDENTIAL AND THAT
THE EXISTENCE OF THE PROCEEDING AND ANY ELEMENT OF IT (INCLUDING BUT NOT LIMITED
TO ANY PLEADINGS, BRIEFS OR OTHER DOCUMENTS SUBMITTED OR EXCHANGED, ANY
TESTIMONY OR OTHER ORAL SUBMISSIONS, AND

 

14

--------------------------------------------------------------------------------


 

ANY AWARDS) SHALL NOT BE DISCLOSED BEYOND THE TRIBUNAL, THE ICC, THE PARTIES,
THEIR COUNSEL AND ANY PERSON NECESSARY TO THE CONDUCT OF THE PROCEEDING, EXCEPT
AS MAY BE LAWFULLY REQUIRED IN JUDICIAL PROCEEDINGS RELATING TO THE ARBITRATION
OR OTHERWISE, OR AS REQUIRED BY NASDAQ RULES OR THE RULES OF ANY OTHER QUOTATION
SYSTEM OR EXCHANGE ON WHICH THE DISCLOSING PARTY’S SECURITIES ARE LISTED OR
APPLICABLE LAW.

 

(VI)  THE COSTS OF ARBITRATION SHALL BE BORNE BY THE LOSING PARTY UNLESS
OTHERWISE DETERMINED BY THE ARBITRATION AWARD.

 

(VII)  ALL PAYMENTS MADE PURSUANT TO THE ARBITRATION DECISION OR AWARD AND ANY
JUDGMENT ENTERED THEREON SHALL BE MADE IN UNITED STATES DOLLARS, FREE FROM ANY
DEDUCTION, OFFSET OR WITHHOLDING FOR TAXES.

 

(VIII)  NOTWITHSTANDING THIS SECTION 10.3(B) OR ANY OTHER PROVISION TO THE
CONTRARY IN THIS AGREEMENT, NO PARTY SHALL BE OBLIGATED TO FOLLOW THE FOREGOING
ARBITRATION PROCEDURES WHERE SUCH PARTY INTENDS TO APPLY TO ANY COURT OF
COMPETENT JURISDICTION FOR AN INTERIM INJUNCTION OR SIMILAR EQUITABLE RELIEF
AGAINST ANY OTHER PARTY, PROVIDED THERE IS NO UNREASONABLE DELAY IN THE
PROSECUTION OF THAT APPLICATION.

 

10.4  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

10.5  Assignment.  This Agreement shall not be assignable or otherwise
transferable by any party hereto without the prior written consent of the other
parties hereto, and any purported assignment or other transfer without such
consent shall be void and unenforceable.

 

10.6  Third Party Beneficiaries.  It is expressly agreed by the parties hereto
that Alibaba shall be a third party beneficiary of all of the terms of this
Agreement and Alibaba shall be entitled to enforce its rights as such under this
Agreement.

 

10.7  Amendment; Waivers, etc..  No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.  Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.  Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.  The rights and remedies herein provided are cumulative
and none is exclusive of any other, or of any rights or remedies that any party
may otherwise have at law or in equity.  The rights and remedies of any party
based upon, arising out of or otherwise in respect of any inaccuracy or breach
of any representation, warranty, covenant or agreement or failure to fulfill any
condition shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject matter of any other representation,
warranty, covenant or agreement as to which there

 

15

--------------------------------------------------------------------------------


 

is no inaccuracy or breach.  The representations and warranties of Yahoo! shall
not be affected or deemed waived by reason of any investigation made by or on
behalf of SOFTBANK (including but not limited to by any of its advisors,
consultants or representatives) or by reason of the fact that SOFTBANK or any of
such advisors, consultants or representatives knew or should have known that any
such representation or warranty is or might be inaccurate.

 

10.8  Entire Agreement.  This Agreement, together with the Mutual Nondisclosure
Agreement, dated as of July 26, 2005, by and between Yahoo! and SOFTBANK,
constitutes the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

 

10.9  Severability.  If any provision, including any phrase, sentence, clause,
section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provision in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.

 

10.10  Headings.  The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

10.11  Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

YAHOO! INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

SOFTBANK CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

SB TB Holding Limited

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

17

--------------------------------------------------------------------------------

 